Citation Nr: 0723851	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1993 to July 
1993 and from January 1997 to October 2000.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in April 2004, and a 
substantive appeal was received in June 2004.  A Board 
hearing at the RO was scheduled in May 2007.  The veteran was 
notified of the hearing date by letter to his address then of 
record; however, the veteran failed to appear and has not 
filed a motion to reschedule.    


FINDINGS OF FACT

1.  Migraine headaches were not noted at the time of the 
veteran's entry into service.
 
2.  Clear and unmistakable evidence shows migraine headaches 
preexisted service.
 
3.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
preexisting migraine headaches during his active duty 
service.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to migraine 
headaches at the time of entry into service.  38 U.S.C.A. 
§ 1111 (West 2002). 

2.  The presumption that the veteran was sound as to migraine 
headaches has been rebutted.  38 U.S.C.A. § 1111 (West 2002).

3.  Migraine headaches preexisted the veteran's entry into 
active duty service.  38 U.S.C.A. § 1111 (West 2002).



4.  The veteran's preexisting migraine headaches were not 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R.  § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2001 and September 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit evidence that 
pertains to his claim.  The Board finds that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided initial 
VCAA notice to the veteran in May 2001, which was prior to 
the February 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the September 2004 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in a subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter to the veteran also provided notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in June 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for migraine headaches.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).
 
By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.
 
Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's October 1992 and January 1997 entrance 
examinations for both periods of active duty service do not 
indicate any clinically findings of migraine headaches.  
Moreover, the veteran's head and neurological systems were 
clinically evaluated as normal on both examinations.  The 
veteran is therefore presumed to have been sound with respect 
to migraine headaches at the time of entry into both periods 
of service.  Service medical records for the first period of 
active duty are silent with respect to any complaints of 
migraine headaches.  A May 1996 treatment record while the 
veteran was serving with the National Guard showed that the 
veteran complained of a headache and feeling faint, but the 
assessment was heat exhaustion.  However, service medical 
records for the second period of active duty showed 
continuing complaints of migraine headaches.  Significantly, 
a May 1999 service treatment record included a notation that 
the veteran started having headaches in 1988.   

In June 2000, the veteran went before a Medical Evaluation 
Board (MEB) for his chronic migraine headaches because the 
disability prevented the performance of his normal duty 
functions.  The examiner noted that the veteran indicated 
that his first episode of headaches began in 1988.  The 
veteran indicated that the headaches were typically 
aggravated by running and physical training and it became 
necessary for permanent restriction on physical training.  
The examiner stated that the veteran's disability existed 
prior to service and manifested in service, but was not 
aggravated in service.  The examiner observed that the 
veteran's headaches were also a physical manifestation of the 
veteran's social anxiety disorder.  A July 2000 psychiatric 
addendum showed that the veteran had a social phobia that 
existed prior to service.  Another addendum in August 2000 
elaborated that given the nature of migraine headaches in 
that they develop overtime and have hereditary 
characteristics, migraine headaches are an existed prior to 
service disability for the majority of individuals who have 
this diagnosis.  The examiner also noted that the presence of 
triggers can increase the severity of migraine headaches, but 
given the association to triggers, migraines cannot properly 
be considered to be aggravated within the context in which it 
is seen, but rather manifests within that context.  The 
service medical records also include statements from the 
veteran, his spouse and mother refuting the medical 
examiners' findings.  However, even though the statements 
reference medical evidence, no medical records were provided 
to support their statements.  An August 2000 Physical 
Evaluation Board proceeding recommended that the veteran be 
separated from service without disability benefits as there 
was compelling evidence to support a finding that the 
veteran's migraine headaches existed prior to service and 
were not permanently aggravated by such service.    

VA treatment records from March 2001 to June 2004 showed 
continuing complaints of migraine headaches, but offer no 
opinion as to etiology.  

The veteran was afforded a VA examination in June 2004.  The 
claims file and current VA treatment records were reviewed.  
The examiner diagnosed the veteran with chronic headaches, 
improved on current medical alternative therapy.  The 
examiner indicated that the veteran had preexisting headaches 
according to MEB report and claims-file documentation.   The 
examiner found that the veteran had preexisting headaches 
that were not aggravated by service. 

After reviewing the evidence, the Board finds that there is 
clear and unmistakable evidence that the veteran's migraine 
headaches preexisted service.  The MEB report and the June 
2004 VA examination report both clearly stated that the 
veteran's migraine headaches preexisted service.  There is no 
competent medical evidence of record to refute these 
findings.  Thus, the MEB report and the VA examination 
constitute clear and unmistakable evidence that the veteran's 
migraine headaches preexisted service.  Further, while in 
service, the veteran reported a history of headaches during 
the course of seeking treatment.  The record showing the 
veteran's own admission of a pre-service history of headaches 
during the course of inservice medical treatment also 
constitutes clear and unmistakable evidence that his migraine 
headaches preexisted service.  Doran v. Brown, 6 Vet.App. 
283, 286 (1994).
 
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  In this regard, military doctors during a 
medical board proceeding concluded that there was no 
aggravation of the veteran's migraine headaches in service.  
The Board believes that this evidence showing that trained 
medical personnel were of the opinion that there was no 
aggravation is highly significant.  The military medical 
personnel had the opportunity to examine and observe the 
veteran during the time period at issue.  It was the medical 
board's conclusion that there was no aggravation.  Although 
the record does show migraine headaches during service, it 
appears that such complaints reflected temporary flare-ups 
due to certain triggers.  Such temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  Moreover, again, the June 2004 VA 
examination after reviewing the claims file and the veteran's 
medical records also found that the veteran's headaches were 
not aggravated by service.  

The Board also observes that there is no contrary competent 
medical evidence to regarding the question of aggravation.  
VA outpatient treatment records from March 2001 to June 2004 
showed continuing complaints of migraine headaches, but there 
is nothing in these treatment records to suggest aggravation 
during service.  The claims file does not include any 
additional pertinent medical evidence.  The Board therefore 
concludes that the MEB and VA examination findings that there 
was no aggravation of the veteran's migraine headaches while 
in service constitute clear and unmistakable evidence to that 
effect.
 
Based on the overall record, the Board is compelled to 
conclude that the veteran's migraine headaches preexisted his 
active duty service and were not aggravated by his short 
period of active duty service.  The record includes clear and 
unmistakable evidence supporting such a conclusion.  Thus, 
service connection for migraine headaches is not warranted. 


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


